424B3 1 prospectussupplementno1.htm FIREPOND, INC. FILES PROSPECTUS SUPPLMENT NO. 1 PROSPECTUS SUPPLEMENT NO. 1 Filed Pursuant to Rule 424(b)(3) Registration File No.333-137971 Firepond, Inc. PROSPECTUS SUPPLEMENT NO.1 DATED December 20, 2007 TO THE PROSPECTUS DATED October 29, 2007 This Prospectus Supplement No. 1 supplements our Prospectus dated October 29, 2007 with the following attached documents: A. Quarterly Report on Form 10-QSB for the period ended September 30, 2007. The attached information modifies and supersedes, in part, the information in the prospectus. Any information that is modified or superseded in the prospectus shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus, which is required to be delivered with this Prospectus Supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS, AS SUPPLEMENTED BY THIS PROSPECTUS SUPPLEMENT NO. 1. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is December 20, 2007 1 FIREPOND, INC. INDEX Page No. PART
